Title: To James Madison from Robert Taylor, 31 August 1802
From: Taylor, Robert
To: Madison, James


Dear Sir
August 31st. 1802.
The deeds requested accompany this. I know nothing of yours & miss Nelly’s title—but if the smallest doubt attends it, as the decree directs the warranty to be general—perhaps it would have been best to suffer the pit’s title to have rested on the decrees & to have made no deeds. I have understood the manner of authenticating deeds in Kentucky was the same as here which you will see in the last revised code pages 165 & 341. The most usual mode is to acknowledge the deed or have it proved by 3 witnesses in the county court where the grantor resides and have such proof or acknowledgment certified by the clerk under the county seal. I am Yr. Obt.
Robert Taylor
 

   
   RC (DLC). Docketed by JM.



   
   These deeds to Kentucky lands once held by JM and Ambrose Madison were issued pursuant to a decree obtained by William Croghan and Richard Taylor and delivered to JM by Denis Fitzhugh (Croghan to JM, 7 Apr. 1802, and n. 1). Apparently Fitzhugh’s request that JM send him the deeds for safe passage to Kentucky went unheeded, for Croghan complained in May 1803 that he had never received them (Fitzhugh to JM, 10 July 1802 [misdated 10 July 1801 in Index to the James Madison Papers and in PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:394–95]; Croghan to JM, 22 May 1803 [DLC]).



   
   Taylor referred to section 5 of “An Act for regulating Conveyances,” which explained how deeds could be authenticated and deposited with the “proper Court” within eight months if by a resident or eighteen months if by a nonresident of the state, and section 2 of “An Act to amend the act for regulating Conveyances,” which extended the period of deposit for nonresidents to two years (A Collection of … Acts of the General Assembly of Virginia, of a Public and Permanent Nature … [Richmond, 1794; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 27999], pp. 165, 341).


